ClabicsoN, J.
Tbe only material assignment of error is to whether the confession of defendant was voluntary. This was thoroughly gone into on tbe voir dire by tbe judge below in tbe absence of tbe jury, and the court ruled that it was voluntary. There was evidence to support this ruling and tbe witnesses, after proper preliminary questions, who beard tbe confession of defendant, were permitted to testify. In this we can see no error.
In S. v. Fox, 197 N. C., at pp. 487-8, we find: “This Court, through Dillard, J., speaking to tbe subject in S. v. Sanders, 84 N. C., at p. 730, said: 'Under tbe objection made, the admissibility of the confession depended on the facts accompanying it and the legal inference therefrom, the facts being matter for tbe decision of tbe judge and conclusive, and tbe sufficiency or insufficiency thereof to warrant tbe admission or exclusion of tbe evidence being matter of law reviewable in this Court. S. v. Andrew, Phil. (61 N. C.), 205; S. v. Whitfield, 70 N. C., 356. If from tbe facts tbe legal inference be that tbe confession was voluntary, then tbe evidence was receivable, otherwise, not.’ . . . When objection is made, tbe competency or incompetency must be beard on the voir dire. ‘Voir dire — to speak tbe truth. This phrase denotes tbe preliminary examination which the court may make of one presented as a witness or juror, where bis competency, interest, etc., is objected to.’ Black’s Law Dic., 1212.” S. v. Blake, 198 N. C., 547.
.In S. v. Moore, 2 N. C., at p. 484: “A confession extorted and uncorroborated by circumstances, weighs nothing; but a confession whether extorted or not, that relates a number of circumstances which tbe *156prisoner could not well be acquainted witb but as perpetrator of tire crime, all which circumstances are proved by other testimony, to have actually existed, is such testimony as should be left to the consideration of a jury. That is the nature of the confession in the present case; and upon such testimony, if the jury are satisfied with its truth and sufficiency, they may find the prisoner guilty. They should be very cautious however, and examine every circumstance with the most critical nicety before they do so. The jury found him guilty, and he had judgment of death.” S. v. Herring, post, 306.
The confession, itself, was full and complete as to the actual killing; the motive of the killing; the obtaining of the money. The confession was corroborated as to the hiding of the money and its location, the larger portion of it being buried near the house of the defendant. The axe was found in the store, with which the old man was killed; the time defendant was seen near the store; the bottle of liquor seen in defendant’s pocket the evening before, and a similar one found in the store; the burning and hiding of the pistol, and the similarity to one sold the old man, and many other corroborating circumstances which defendant would not have known of unless he was the perpetrator of the crime.
On the voir dire it was shown that there were no promises or threats made to the defendant that induced this confession. His wife had told the officers where to find the pistol and that the money that Cornell Thomas had given to the officers was part of the money that her husband had hidden. He (defendant) then said to bring his wife up and let her tell it before him. 'When his wife came in to defendant’s presence in the jail, she was told, “Now Dave wants to talk to you about this matter. Go ahead and tell me what you know about it, if you want to.” She started crying and started telling what she had told the officers before and Dave stood there a little and tears commenced running down, and he said “You can take her back.” After that, Dave did tell the officers the particulars of the slaying. The conduct of the officers in this case was far short of that discussed in Ziang Sung Wan v. U. S., 266 U. S., 1, and which was condemned in that case. There was certainly, in the instant case, no inducement or threat offered the defendant. There was questioning. The whole matter was heard patiently and carefully by his Honor in the court below, and is spread upon the record here. It is evident, of course, that the discovery by him that his wife had told the officers what he told her induced him to make a clean breast of the whole matter himself. This, however, was not his wife testifying against him. S. v. Graham, 194 N. C., 459; S. v. Burno, post, 267.
*157Tbe confession of defendant is corroborated in every particular. Tbe murder was more tban ordinarily brutal. An old man living alone, harmless and inoffensive, working for his daily bread, at tbe advanced age of 81, slain in bis home at night and robbed. Tbe defendant lived in Gum Swamp, and bis cruel and ruthless conduct stamps him as a product of tbe jungle. Tbe defendant being tried for bis life, was given every right and benefit known to tbe law. Unusually able lawyers were appointed to defend him. They did everything to see that tbe defendant bad a fair and impartial trial. They appealed to this Court, and presented an able argument in behalf of tbe defendant. Tbe Court’s charge went into every phase of tbe evidence and applied tbe law applicable to tbe facts, and tbe contentions of defendant were fully given. It is to tbe credit of our Anglo-Saxon civilization that, under such trying circumstances, orderly procedure was followed, and defendant was given a fair and impartial trial. Tbe record discloses that defendant bad every right which anyone, high or low, was entitled to under the law. Orderly government is fundamental and should ever be followed, as in tbe present case, and tbe people of Scotland County are to be commended. We find in law
No error.
BeogdeN, J., dissents.